Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response May 24, 2021 is acknowledged.  Claims 1, 3, 9-10, 24, and 27 are amended, claims 17-20 and 28 are cancelled, and claims 29-31 are newly added.  Claims 1-3, 5-13, 15-16, 21-27, and 29-31 are further considered on the merits.
Response to Amendment
In light of applicant’s amendment the examiner modifies the grounds of rejection set forth in the office action filed November 30, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 21-26, and 29 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Perry et al., US 5919284 (Perry).
Regarding claim 1, Perry discloses a vessel for separating particulates from a fluid (abstract, figs. 1-5), the vessel comprising:
A cylindrical body (REF 12) having an inlet (REF 21) and an outlet (REF 25);
A first chamber (REF 51) and a second chamber (REF 53) disposed in the body;
A first separation baffle (REF 60, figs. 2, 5) and a second separation baffle (REF 59, figs. 2, 3) disposed in the body and at least partially separating the first chamber and the second chamber (via REF 59, C3/L61-66), the first and second separation baffles intersecting so as to prevent fluid flow therebetween (C3/L61-66);
A screen (REF 61) comprising a cylindrical member having a central axis that extends parallel to a central longitudinal axis of the cylindrical body (fig. 2), the screen configured to separate particulates from the fluid (C6/L41-47), the screen being disposed in the second chamber (fig. 2); and
A vessel door (REF 15, C2/L28-36) for inserting and removing the screen from the second chamber;
Wherein the first separation baffle (REF 60) extends parallel to the central axis of the screen from a first position proximal to the vessel door (‘left-most’ side of REF 60) to a second position distal from the vessel door (REF 60 interfacing with REF 59), the second position being between the inlet and the outlet (with respect to the horizontal axis of REF 11, fig. 2) and between the inlet and the screen (with respect to the vertical axis of REF 11, fig. 2), and wherein the first (REF 60) and second separation baffles (REF 59) intersect at the second position (figs. 2-3, 5, C3/61-66).
Regarding claim 2, Perry discloses a vessel wherein the first chamber (REF 51) is disposed in the body proximate the inlet (REF 21) and the second chamber (REF 53) is disposed in the body proximate the outlet (REF 25).
Regarding claim 3, Perry discloses a vessel wherein the second separation baffle (REF 59) is disposed at least partially in the first chamber near the inlet (REF 51 including and limited at least by REF 59, fig. 2).
Regarding claim 5, Perry discloses a vessel wherein the first separation baffle (REF 60) includes a plurality of ports (distal end of REF 60 proximate to REF 59, C5/L67-C6/L3) configured to allow communication between the first and second chambers through the first separation baffle.
Regarding claim 6, Perry discloses a vessel wherein the first chamber (REF 51) includes a gas lock portion (upper region of REF 51) proximate the inlet of the body.
Regarding claim 7, Perry discloses a vessel wherein the first chamber (REF 51) includes a particulate collection portion (lower region of REF 51) configured to receive particulates removed from the fluid.
Regarding claim 21, Perry discloses a vessel wherein the cylindrical body is disposed in a horizontal orientation (figs. 1-2).
Regarding claim 22, Perry discloses a vessel wherein the first separation baffle (REF 60) extends along a longitudinal axis of the body, wherein the second separation baffle (REF 59) extends transverse to the longitudinal axis, wherein the second separation baffle (REF 59) is positioned between the inlet (REF 21) and the screen (REF 61 within REF 53), and wherein the screen (REF 61) is positioned between the outlet (REF 25) and the first separation baffle (REF 60 within REF 53).
Regarding claim 23, Perry discloses a vessel where it is implicit the second separation baffle (REF 59) causes a fluid to flow under the first separation baffle due to the fluid tight seal formed via the second separation baffle (C3/L61-65), and further implicitly discloses that the first separation baffle (REF 60) causes at least a portion of fluid to flow along the longitudinal axis and around an end of the first separation baffle into the second chamber (via ‘ports’ of REF 60 through REF 59 into REF 53).
Regarding claim 24, Perry discloses a vessel wherein the inlet (REF 21) communicates directly with the first chamber (REF 51 via REF 12) and wherein the outlet (REF 25) communicates directly with the second chamber (REF 53 via REF 12).
Regarding claim 25, Perry discloses a vessel wherein the second chamber (REF 53) is defined vertically (i.e. vertically oriented) between the first separation baffle (REF 60) and a wall (REF 13) of the cylindrical body.
Regarding claim 26, Perry discloses a vessel wherein the first separation baffle (REF 60) is positioned axially in the cylindrical body between the inlet (REF 21) and the outlet (REF 25) such that fluid must flow around the first separation baffle to reach the second chamber from the first chamber (via ‘ports’ of REF 60 through REF 59 into REF 53).
Regarding claim 29, Perry discloses a vessel wherein the screen is configured to move axially in a direction parallel to the first separation baffle into and out of the cylindrical body through the vessel door (C5/L67-C6/L8).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13, 15, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Morin et al., USPA 2015/0292313 (Morin, of record).
Regarding claims 9 and 31, Perry discloses a pressure vessel for separating particulates from a fluid (abstract, figs. 1-5), the pressure vessel comprising:
A cylindrical pressure vessel body (REF 12) defining a central longitudinal axis and having a first end (proximal to REF 21) and a second end (proximal to REF 25), an inlet (REF 21) defined proximal to the first end, and an outlet (REF 25) defined axially between the first and second ends (fig. 2);
A first chamber (REF 51) in fluid communication with the inlet of the pressure vessel body;
A second chamber (REF 53) in fluid communication with the outlet of the pressure vessel body;
A cylindrical screen (REF 61, figs. 2-3) disposed within the pressure vessel, the central axis extending parallel to the central longitudinal axis of the cylindrical pressure vessel body; and
A first separation baffle (REF 60) and a second separation baffle (REF 59), the first and second separation baffles positioned in the pressure vessel body (REF 12) and configured to separate a portion of the first chamber (REF 51) from a portion of the second chamber (REF 53), the first separation baffle (REF 60) extending at least partially in a direction parallel to the central longitudinal axis of the cylindrical pressure body and the central axis of the screen (fig. 2), from a first position proximal to the second end (REF 60 within REF 53) to a second position distal from the second end (REF 60 within REF 51), the second position being between the inlet (REF 21) and the outlet (REF 25) and between the inlet and the screen (along a vertical axis of REF 12), and the second separation baffle (REF 59) extending at least partially in a direction perpendicular to the central axis (fig. 2), the first and second separation baffles intersecting at the second position (interface of REF 59 and REF 60), whereby the first and second separation baffles prevent fluid flow therebetween (C3/L61-C4/L12).
Perry does not explicitly disclose a pressure vessel wherein the screen is wire-wrapped and slotted.  However, Morin discloses a particulate separation system (abstract, figs. 2-4) comprising a wire-wrapped and slotted cylindrical screen (¶ 0023, 0117) positioned with a coalescing section of said system (¶ 0117).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Perry to utilize the wire-wrapped and slotted screen as described in Morin since it has been shown that such filtration devices are effective in coalescing and particulate separation vessels, thereby preventing unwanted substances from traveling downstream in particulate separation systems.
Regarding claim 10, while Perry (in view of Morin discloses a pressure vessel having a vessel door (REF 15) at the first end of said vessel for inserting and removing the screen from said vessel, Perry does not explicitly disclose that the vessel door is located at the second end of the pressure vessel body.  However, it would have been obvious to one having ordinary skill in the art to locate the vessel door at either end of the pressure vessel body since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04, Section II, Parts A-B).
Regarding claim 11, Perry (in view of Morin) discloses a vessel wherein the first separation baffle (REF 60) includes a plurality of ports (distal end of REF 60 proximate to REF 59, C5/L67-C6/L3) configured to allow communication between the first and second chambers through the first separation baffle.
Regarding claim 12, Perry (in view of Morin) discloses a vessel wherein the inlet and the outlet are positioned proximate the first end (proximate to REF 21) of the 
Regarding claim 13, Morin further discloses a vessel including a blow down valve movable between and open and closed position (fig. 2, ¶ 0134).
Regarding claim 15, Perry (in view of Morin) discloses a vessel wherein the first chamber (REF 51) includes a particulate collection portion (lower region of REF 51) configured to receive particulates removed from the fluid.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Brown et al., US 8454843 (Brown).
Regarding claim 8, while Perry discloses a portion for collecting particulate material (REF 31, 32, fig. 2), Perry does not explicitly disclose the particulate collection portion including a removable tray disposed in the first chamber.  However, Brown discloses gas/liquid separation devices (abstract, figs. 1-2) including solid matter traps (REF 46) for the removal of particulate material in a pressurized vessel (Claims 1, 7).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Perry to include removable sand traps disposed within the pressure vessel as described in Brown in order to provide a convenient, cost effective, and efficient solids separation method for removing solids in a multi-phase mixture.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Morin as relied upon in the rejection of claim 9 set forth above, and in further view of Brown et al., US 8454843 (Brown).
Regarding claim 16, while Perry (in view of Morin) discloses a portion for collecting particulate material (REF 31, 32, fig. 2), Perry does not explicitly disclose the 
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Perry to include removable sand traps disposed within the pressure vessel as described in Brown in order to provide a convenient, cost effective, and efficient solids separation method for removing solids in a multi-phase mixture.
Allowable Subject Matter
Claim 27 is allowed.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779